                           Case 2:20-cv-00544-SMB Document 28 Filed 04/27/20 Page 1 of 6



                    1   FENNEMORE CRAIG, P.C.
                        Anthony W. Austin (No. 025351)
                    2   Philip L. Brailsford (No. 032074)
                        2394 E. Camelback Road, Suite 600
                    3   Phoenix, Arizona 85016
                        Telephone: (602) 916-5000
                    4   Email: aaustin@fclaw.com
                        Email: pbrailsford@fclaw.com
                    5
                        Attorneys for Plaintiff
                    6   HIP Lending Group, LLC
                    7
                    8                                 UNITED STATES DISTRICT COURT
                    9                                      DISTRICT OF ARIZONA
                  10    HIP Lending Group, LLC,                            No. CV 20-544-PHX-DJH
                  11                         Plaintiff,                    REPLY IN SUPPORT OF
                                                                           PLAINTIFF’S MOTION FOR THE
                  12               v.                                      APPOINTMENT OF RECEIVER
                  13    Goalz Restaurant Group, LLC, et al.,
                  14                         Defendants.
                  15
                  16               Defendants’ Response to Plaintiff’s Motion to Appoint Receiver is heavy on specious
                  17    allegations and devoid of any factual basis why a receiver is not appropriate. Defendants
                  18    argue a receiver is not appropriate for three reasons: (1) Plaintiff’s claims are barred by the
                  19    statute of frauds; (2) Plaintiff’s principal has a conflict of interest and therefore cannot
                  20    objectively handle Defendants’ receivership estates; and (3) the traditional factors for
                  21    evaluating the propriety of receivership do not favor a receivership. Each of these reasons
                  22    fail as detailed below.
                  23               Notably, Defendants utterly fail to address the most basic justifications for the
                  24    appointment of a receiver—Defendants obtained a $3,000,000.00 loan from Plaintiff;
                  25    Defendants unequivocally and undisputedly defaulted on the loan; and the terms of the loan
                  26    permit Plaintiff to obtain a receiver in the event of Defendants’ default. Beyond this, the
                  27    Response fails to provide the Court with a scintilla of evidence that would suggest that a
                  28    receivership is not appropriate in this circumstance. Accordingly, a receiver should be
FENNEMORE CRAIG, P.C.
       PHOENIX

                        15743277
                             Case 2:20-cv-00544-SMB Document 28 Filed 04/27/20 Page 2 of 6



                    1   appointed as requested.
                    2   I.         PLAINTIFF’S CLAIM IS VALID AND NOT BARRED BY THE STATUTE
                                   OF FRAUDS
                    3
                    4              Defendants argue the validity of Plaintiff’s claim is in doubt; and therefore, the
                    5   receivership issue is not ripe. Defendants base their entire argument on a single premise—
                    6   the loan agreements initially attached to the Verified Complaint as Exhibits B, D, and E are
                    7   unexecuted copies of the loan agreements.1 Dkt. 26 at pp. 2, 6. Such an argument fails
                    8   based on the record before the Court.
                    9              First, Plaintiff provided the Court and Defendants with fully executed copies of the
                  10    loan agreements within hours of the issue first being raised. See Dkt. 27-1 at pp. 26–28, 38;
                  11    Dkt. 27–2 at pp. 28–30, 40, 44; Dkt. 27-3 at pp. 27–29, 39, 43, 48. These documents were
                  12    made available to Defendants’ counsel before Defendants filed their Response (see email
                  13    correspondence attached as Exhibit 1). Nevertheless, Defendants continued to assert the
                  14    documents are unexecuted. Such a contention is baseless and unsupported by the record
                  15    before the Court.        Notably, Defendants’ counsel refused to view the executed loan
                  16    agreements made available by Plaintiff’s counsel.2 Accordingly, Defendants’ feigned
                  17    ignorance to the validity of Plaintiff’s claim and the existence of the executed loan
                  18    agreements fails.
                  19               Second, Defendants have not disputed that they received the approximately
                  20    $3,000,000.00 from Plaintiff as a result of Defendants executing the loan agreements.
                  21    Defendants also do not dispute that the $3,000,000.00 has not been repaid as required by
                  22    the loan documents. Again, Defendants’ only response is to try and avoid their obligations
                  23
                        1
                  24      The loan agreements (Dkts. 27-1, 27-2, and 27-3) on Plaintiff’s counsel’s system contain
                        electronic signatures. Plaintiff’s counsel, after consultation with his IT department, believes
                  25    that his firm’s software scrubbed the signatures from the loan agreements when they were
                        emailed internally. In any event, the executed copies of the loan agreements have been
                  26    submitted with Plaintiff’s Notice of Errata. See Dkts. 27-1, 27-2, and 27-3.
                        2
                  27      The box.com link (see Ex. 1) wherein the executed loan agreements were uploaded
                        provides a notice to undersigned counsel indicating who accessed the folder and when the
                  28    folder was accessed. To date, undersigned counsel has not received any notice that
                        Defendants’ counsel accessed the documents.
FENNEMORE CRAIG, P.C.
       PHOENIX
                                                                       -2-
                        15743277
                           Case 2:20-cv-00544-SMB Document 28 Filed 04/27/20 Page 3 of 6



                    1   because of a filing error that was promptly corrected. Defendants did not provide any
                    2   documentation or declaration contesting the allegations of the receivership application or
                    3   asserting countervailing facts. As such, the application is factually undisputed.
                    4              Accordingly, not only is Plaintiff’s claim valid, the Motion for the Appointment of
                    5   Receiver is undisputed and should be granted.
                    6   II.        ARGUMENTS THAT PLAINTIFF’S PRINCIPAL HAS A CONFLICT OF
                                   INTEREST ARE WITHOUT MERIT
                    7
                    8              Defendants’ Response leans heavily on unsubstantiated conspiracy theories,
                    9   unsupported allegations, empty rhetoric, and unfounded speculation as to Plaintiff’s
                  10    motives. Notably, the Response does not provide a single document that supports these
                  11    conspiracy theories. Defendants’ Response did not even provide a declaration attesting that
                  12    these theories have any basis in fact.
                  13               The Court need not provide any evidentiary weight to Defendants’ ridiculous,
                  14    unsupported, and inflammatory allegations. See generally Tropigas de Puerto Rico, Inc. v.
                  15    Certain Underwriters at Lloyd's of London, 637 F.3d 53, 56 (1st Cir. 2011) quoting Rogan
                  16    v. City of Boston, 267 F.3d 24, 27 (1st Cir. 2001) (“we afford no evidentiary weight to
                  17    ‘conclusory allegations, empty rhetoric, unsupported speculation, or evidence which, in the
                  18    aggregate, is less than significantly probative.’”); Espritt v. Saesee, 2015 WL 5173166, at
                  19    *5 (E.D. Cal. Sept. 3, 2015) (accord).
                  20               Defendants even went so far as to falsely attribute certain exhibits (Dkts. 26-1 and
                  21    26-2) to Plaintiff’s principal, Mr. Hannay. See Mr. Hannay’s Declaration attached as
                  22    Exhibit 2. Even if these documents are considered, they have little to no evidentiary
                  23    support. First, they are unauthenticated documents. Second, they are irrelevant to the issue
                  24    of whether Defendants have defaulted on the loan such that the provisions of the loan
                  25    agreement entitling Plaintiff to a receiver are implicated. Defendants fail to provide the
                  26    Court with any authority that potential equity is a basis to deny a receivership. Finally, the
                  27    documents do not demonstrate the alleged equity exists. See Ex. 2.
                  28               The overriding facts, which Defendants ignore or feign ignorance, are: (1) Plaintiff
FENNEMORE CRAIG, P.C.
       PHOENIX
                                                                       -3-
                        15743277
                            Case 2:20-cv-00544-SMB Document 28 Filed 04/27/20 Page 4 of 6



                    1   loaned $3,000,000.00 to Defendants (see Dkt. 1 at ¶¶ 10, 13, 16); (2) Defendants granted
                    2   Plaintiff a security interest in certain assets owned or subsequently acquired by Defendants
                    3   (see Dkt. 1 at ¶¶ 11–18); (3) Defendants defaulted on the loan (see Dkt. 1 at ¶¶ 32–36); (4) a
                    4   contractual remedy in the event of default is to appoint a receiver. See Dkt. 1 at ¶ 34; see
                    5   also Dkt. 27-3 at p. 19, § 9.2. Nothing in Defendants’ Response disputes these facts or any
                    6   facts set forth in the application for a receivership. Further, Defendants do not provide this
                    7   Court with a scintilla of evidence that would provide a factual basis for the Court to deny
                    8   the application.
                    9              Accordingly,   Defendants’    unsubstantiated    arguments   regarding    Plaintiff’s
                  10    principal’s motives are irrelevant and fail.         Plaintiff is contractually entitled to the
                  11    appointment of a receiver as a result of Defendants’ default. Id.
                  12    III.       A RECEIVER IS NECESSARY TO PROTECT PLAINTIFF’S INTERESTS
                                   IN THE COLLATERAL
                  13
                  14               Defendants make several references to the current COVID-19 pandemic and
                  15    conveniently attempt to attribute their financial struggles and inability to pay their
                  16    obligations to Plaintiff (and others) due to the COVID-19 pandemic. To be absolutely clear,
                  17    Defendants’ financial woes, inability to manage their affairs, and subsequent default
                  18    occurred well before the COVID-19 pandemic impacted the United States. See Dkt. 1 at
                  19    ¶¶ 21–33. In fact, as early as August 2019, Defendants had already ceased operations in
                  20    some of its locations. Id. at ¶ 24. President Trump, however, issued his first “do not travel”
                  21    warning with regard to COVID-19 on February 29, 2020.3 It was not until March 13, 2020,
                  22    that President Trump declared a national emergency due to COVID-19.4
                  23               Significantly, Defendants do not dispute that Defendants’ assets are in substantial
                  24    risk of dissipation. See Dkt. 4 at pp. 9–10 and compare Dkt. 26. Defendants do not dispute
                  25
                        3
                  26       See https://www.usatoday.com/story/travel/2020/02/29/coronavirus-trump-adds-travel-
                        restrictions-italy-south-korea/4914822002/ last visited on April 24, 2020.
                  27    4
                          See https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-
                  28    emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/ last visited on
                        April 24, 2020.
FENNEMORE CRAIG, P.C.
       PHOENIX
                                                                       -4-
                        15743277
                           Case 2:20-cv-00544-SMB Document 28 Filed 04/27/20 Page 5 of 6



                    1   that various franchisors began to issue notices of default as early as March 5, 2020 for
                    2   franchise agreement violations observed on February 25–26, 2020, before President Trump
                    3   declared a national emergency. See Dkt. 1-11 at pp. 2, 8; see also Dkt. 1-10 at p. 2.
                    4   Moreover, Defendants do not dispute that landlords began threatening to lockout
                    5   Defendants from various stores as early as February 27, 2020, before President Trump
                    6   issued a do-not-travel warning and before he declared a national emergency, because
                    7   Defendants failed to pay rent. See Dkt. 1-15; see also Dkt. 1-14 at p. 4. Hence, it is clear
                    8   that Defendants displayed an inability to manage their assets before COVID-19 impacted
                    9   the United States.
                  10               Defendants further object that the appointment of Mr. Hughes is inappropriate
                  11    because the Court has not been provided with several pieces of information regarding
                  12    Mr. Hughes’ potential engagement and the receivership order is too comprehensive and
                  13    detailed. Neither of these are a basis to oppose the appointment of a receiver or disputes as
                  14    to the factual and legal basis for a receiver. If anything, they go to the scope of the
                  15    receivership and the ultimate receiver. Further, to the extent this Court has questions for
                  16    Mr. Hughes regarding his engagement, experience, and ability to perform the role of
                  17    receiver, Mr. Hughes remains available to provide whatever documentary evidence
                  18    declaration the Court deems is necessary.
                  19               Further, as is typical in the Response, Defendants make unsupported allegations that
                  20    should be summarily ignored. Amongst them is the contention that a receiver will “displace
                  21    lower-paid workers” so that the receiver can obtain preferential treatment and file a
                  22    bankruptcy proceeding for Defendants. Defendants’ allegation is simply more of the
                  23    conspiracy theory style claims that are replete in the Response. A careful reading of the
                  24    “comprehensive and detailed” receivership order would inform Defendants that the order
                  25    does not empower the receiver with the power to file a bankruptcy proceeding for
                  26    Defendants.       That power remains with Defendants and their respective owners and
                  27    managers as determined by the respective operating agreement. These sorts of allegations
                  28    are hollow and should be summarily ignored.
FENNEMORE CRAIG, P.C.
       PHOENIX
                                                                       -5-
                        15743277
                           Case 2:20-cv-00544-SMB Document 28 Filed 04/27/20 Page 6 of 6



                    1              Accordingly, a receiver is necessary to protect Plaintiff’s collateral from forfeiture
                    2   and dissipation.
                    3   IV.        CONCLUSION
                    4              For the foregoing reasons and those stated in Plaintiff’s Motion for the Appointment
                    5   of Receiver, Plaintiff requests the Court to order the appointment of a receiver.
                    6              DATED this 27th day of April, 2020.
                    7                                                     FENNEMORE CRAIG, P.C.
                    8
                    9                                                     By: s/ Philip L. Brailsford
                                                                              Anthony W. Austin
                  10                                                          Philip L. Brailsford
                                                                              Attorneys for Plaintiff
                  11                                                          HIP Lending Group, LLC
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
FENNEMORE CRAIG, P.C.
       PHOENIX
                                                                        -6-
                        15743277
